77 B.R. 451 (1987)
In re DONUT SHOPS MANAGEMENT CORP.
Civ. A. No. 87-0493, Bankruptcy No. 85-05328K.
United States District Court, E.D. Pennsylvania.
July 30, 1987.
Marvin Krasny, Meltzer & Schiffrin, Philadelphia, Pa., for debtor.
Rubin, Quinn & Moss, Philadelphia, Pa., for Creditors' Committee.

MEMORANDUM AND ORDER
CLIFFORD SCOTT GREEN, District Judge.
Pending before the court is the appeal of the attorneys for Donut Shops Management Corporation, debtors under Chapter 11 of the Bankruptcy Code. Challenged is the decision of the Bankruptcy Judge that the actual costs of photocopying, long distance telephone ("toll") calls, travel, and exceptional postage are not reimbursable as actual, necessary costs as provided for in the Bankruptcy Code, 11 U.S.C. § 330(a)(2). The identical issue was recently before Judge Ditter in National Paragon Corporation, 76 B.R. 73 (E.D.Pa. 1987). I conclude, as Judge Ditter did, that such expenses can not be automatically excluded and denied; when a petition for reimbursement is presented to the Bankruptcy Judge he must examine the expenses carefully and determine whether they are actual and necessary and, thus, reimbursable under § 330(a)(2). I concur with Judge Ditter's analysis of this problem and, thus, will remand this action to the Bankruptcy Court for a determination of expenses in accordance with this order.


*452 ORDER
AND NOW, this 30th day of July, 1987, IT IS ORDERED that the order of the United States Bankruptcy Court for the Eastern District of Pennsylvania dated December 23, 1986, 68 B.R. 337, is REVERSED and this action is REMANDED for determination of expenses in a manner consistent with this order.